United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2322
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

          Jose Eduardo Victor, also known as Junior, also known as
                          Jose Eduardo Muratalla

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                        Submitted: February 9, 2018
                         Filed: February 12, 2018
                              [Unpublished]
                              ____________

Before GRUENDER, MURPHY and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Jose Eduardo Victor appeals after the district court1 revoked his supervised
release, and sentenced him to 18 months in prison and 3 years of supervised release.
His counsel has filed a brief challenging the substantive reasonableness of the
revocation sentence.

      Upon careful review, we conclude that the sentence was not substantively
unreasonable. See United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008)
(abuse-of-discretion review); see also United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam) (district court acted well within its broad discretion in
imposing above-Guidelines revocation sentence where it considered appropriate 18
U.S.C. § 3553(a) factors, sufficiently explained reasoning for variance, and imposed
sentence within statutory limits).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-